Newcomb, P. J.,
This is an action of trespass by a husband and wife for personal injuries suffered by the latter when run down on a public street by defendants’ motor car.
There was a verdict for plaintiffs, who move for a retrial because the damages awarded are claimed to be inadequate; and it is believed their complaint is well founded.
Mrs. Joyce was seriously injured. Indeed, she has never fully recovered and perhaps she never will. The sum of $400 awarded to her seems rather meager to say the least. But it may be more defensible than the like sum awarded to the husband, being a third of his actual expenditures on account of the injury, according to the uncontradicted evidence.
If entitled to recover — which stands affirmed by the verdict — plaintiffs were entitled to just compensation. On the face of the evidence, that was not awarded. The only remedy is retrial. While the court is reluctant to disturb a verdict on that ground, yet it does so without hesitation when necessary to prevent a miscarriage of justice.
Having found the main question in plaintiffs’ favor, the assessment of damages would appear to be the result either of some caprice or misconception of the charge of the court.
The motion is therefore allowed, the rule to show cause made absolute, and a new trial awarded.
Prom William A. Wilcox, Scranton, Pa.